F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                     July 18, 2006
                              TENTH CIRCUIT                       Elisabeth A. Shumaker
                         __________________________                   Clerk of Court

 JEFFREY LEON GARNER,

       Plaintiff - Appellant,

 v.                                                    No. 06-3075
                                                       (D. Kansas)
 M ICH AEL A . NELSON , W arden, El            (D.Ct. No. 05-CV-3040-SAC)
 D orado Correctional Facility; RAY
 ROBERTS, W arden, El Dorado
 C orrectional Facility; STA TE OF
 KANSAS,

       Defendant - Appellee.
                      ____________________________

                  OR D ER D EN YING LEAVE TO PROCEED
                    ON APPEAL IN FORM A PAUPERIS,
                         A N D DISM ISSING APPEAL


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Jeffrey Leon Garner is an inmate in the Kansas prison system. He filed a

pro se 42 U.S.C. § 1983 complaint against two corrections department wardens,

Nelson and Roberts, and the State of Kansas alleging violation of his rights under
the Fifth, Eighth and Fourteenth Amendments of the Constitution of the United

States due to illegal confinement. He was permitted to proceed in form a pauperis

in the district court.

       The district court screened Garner’s complaint as required by statute, 28

U.S.C. § 1915A, and ordered him to show cause why the case should not be

dismissed for failing to state a claim for relief under 42 U.S.C. § 1983. The court

reviewed Garner’s response, and dismissed all claims and defendants other than

the claims for damages against defendants Nelson and Roberts in their individual

capacity. The court again ordered Garner to show cause why the remaining

claims should not also be dismissed. Garner responded with a motion for

reconsideration. The court denied Garner’s motion for reconsideration and

dismissed the remaining counts as failing to state a claim.

       In this court Garner seeks leave to proceed in form a pauperis. W e have

reviewed his opening brief and cannot discern a reasoned, non-frivolous argument

on the law and facts in support of the issues he proposes to raise. His request is

denied and this frivolous appeal is dismissed. 28 U.S.C. § 1915(e)(2)(B).

       Garner has accumulated two strikes, one in the district court and one here.

28 U.S.C. § 1915(g); Jennings v. Natrona County D et. Ctr. M ed. Facility, 175

F.3d 775, 780 (10th Cir. 1999). He is reminded that should he accrue three

strikes, he will no longer be permitted to proceed in form a pauperis in any civil

action filed in a federal court unless he is in imminent danger of physical injury.

                                         -2-
28 U.S.C. § 1915(g).

      D ISM ISSE D.

                       Entered by the C ourt:

                       Terrence L. O ’Brien
                       United States Circuit Judge




                        -3-